Citation Nr: 1519344	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  12-20 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension on a direct and presumptive basis.

2.  Entitlement to service connection for hypertension as secondary to the service-connected psoriasis.



REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to August 1999.  This appeal to the Board of Veterans' Appeals (Board) arose from a September 2009 rating decision in which the RO denied service connection for hypertension.  

The Veteran filed a timely notice of disagreement (NOD) in September 2010, and submitted a request for review of the denial of his claim by a Decision Review Officer (DRO) the following month.  A statement of the case (SOC) was issued by a DRO in May 2012.  In July 2012, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).  In February 2015, following the latest adjudication of the issue on appeal in a January 2015 supplemental statement of the case, the Veteran submitted additional evidence and argument in support of his claim.  A review of these documents reveals that this evidence is neither duplicative of the evidence in the claims file nor irrelevant to the issue on appeal.

The issue of entitlement to service connection for left ventricular hypertrophy with diastolic dysfunction, trace mitral, aortic, and tricuspid regurgitation, to include as secondary to hypertension or as secondary to the service-connected psoriasis have been raised by the record in an August 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


FINDING OF FACT

Hypertension was not manifest during service or within one year of separation.  Hypertension is not attributable to service.

CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2014).

2.  Hypertension cannot be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The duty to notify was fulfilled in this case by December 2010 and October 2013 letters sent by VA to the Veteran.

With respect to the duty to assist, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  Specifically, the claims file contains the Veteran's service treatment records, VA medical records, VA examination reports, and the Veteran's lay statements.  The Veteran has not identified any additional evidence that has not been obtained.

In January 2014, the Board remanded the issue of entitlement to service connection for hypertension in order for records from the 96th Medical Group, Eglin Air Force Base, and the Eglin AFB Regional Hospital to be obtained.  Additionally, the Board requested the Veteran be afforded a VA examination to determine the nature and etiology of the claimed hypertension.  The AOJ noted in a January 2015 memorandum that all the records from these facilities had been obtained. 

The Veteran was afforded VA examination in August 2014.  These reports reflect the examiners reviewed the Veteran's past medical history, recorded his current complaints, and conducted appropriate examinations.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that these examinations are adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2014).  

Based on the above, the Board finds that there has been substantial compliance with its remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  


Law and Regulations

Veterans are entitled to compensation from the DVA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).  

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).
For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As hypertension is a chronic disease, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.   See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Hypertension

Initially, the Veteran does not allege and the evidence does not suggest that he engaged in combat with the enemy.  The Board notes that the Veteran's DD Form 214 does not show any combat awards or citations.  Based on the above, the Board finds that the claimant is not a 'combat Veteran' and the law found at 38 U.S.C.A. § 1154(b) does not apply to his claim.  

The Veteran is competent to report that he has hypertension.   He is also competent to report when his symptoms were first identified.  However, his statements, even if accepted as credible, do not establish a nexus to service.  

The Board acknowledges that the Veteran was diagnosed with hypertension 2007.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).  

The record reflects that the Veteran served on active duty from 1977 to 1999.  His service treatment records show that his blood pressure was recorded on numerous occasions..  The record reflects that the Veteran's systolic pressure readings exceeded 140 mm Hg and his diastolic pressure exceeded 90 mm Hg at various times: 140/70 and 150/78 in November 1985; 150/90 in January 1992; 142/88 in June 1992; 140/82 in November 1992; 142/78 in March 1993, 144/96 in February 1996, 136/90 April 1996; 140/70, 137/70, and 141/75 in July 1997; and 150/81 and 155/83 in October 1997.  The Veteran's many in-service blood pressure readings below 140/90 are not catalogued here.

After his separation from service, the Veteran sought treatment for a variety of conditions, including hypertension and elevated blood pressure.  Many of these records contain blood pressure readings.  Their relevant contents are summarized below.

In March 2003, the Veteran's blood pressure was recorded at 157/87 and 153/89, and he was referred for a blood pressure screen.  From the 5 day blood pressure screen occurring in March and April 2003, the Veteran's blood pressure was measured twice daily as follows: 145/84 and 143/95 on the left on day 1; 137/84 and 143/84 on the left on day 2; 125/82 and 130/76 on the left on day 3; 148/87 and 141/87 on the left on day 4; and 138/90 and 145/94 on the left on day 5.  From these results, the Veteran was placed in a "High Normal" blood pressure risk group, with blood pressure ranging from 130-139/85-89, based upon his average blood pressure of 139/86.

In April 2005, the Veteran received a blood pressure reading of 164/94.  In August 2005, his blood pressure was 151/92, and he was diagnosed with elevated blood pressure and referred for another blood pressure screening.  A 4 day blood pressure screen that month yielded the following results: 161/97 and 147/98 on the left and 138/83 and 146/86 on the right on day 1; 134/84 and 128/70 on the left on day 2; 132/81 and 132/81 on day 3; and 134/82 and 128/85 on the left on day 4.  Unlike the blood pressure screen of March 2003, the August 2005 screen did not involve assignment of the Veteran to any blood pressure risk group.  Subsequent medical visits that year resulted in blood pressure readings of 138/90 in November 2005 and 127/97 (or perhaps 177/97) in December 2005.

In 2006, the record reflects blood pressure readings of 131/90 in August 2006, 126/77 in October 2006, and 142/86 in November 2006.

In 2007, the record reflects diagnoses of hypertension, elevated blood pressure, and hypertension (systemic).  His blood pressure readings for that year are 154/88 and 148/84 in April 2007, 145/103 in July 2007, and 154/97 in November 2007.  

The Board notes that April 2007 treatment note shows the Veteran denied a prior history of elevated blood pressure.  In July 2007, the Veteran was prescribed Micardis to treat his hypertension.  

In 2008 and 2009, the record reflects diagnoses of the Veteran of hypertension (systemic) and essential hypertension.  His blood pressure readings during those two years were 146/99 in January 2008, 154/94 and 130/85 in March 2008, 140/92 in April 2008, 108/68 in May 2008, 130/83 in July 2008, and 134/84 in February 2009.  In March 2008, the Veteran's essential hypertension was deemed uncontrolled, and his Micardis prescription was increased.

It is also noteworthy that, with his June 2012 Form 9, the Veteran submitted brief excerpts from three online, medical articles.  The first article is entitled Left Ventricular Hypertrophy (LVH), published by the Mayo Clinic, which discusses the condition of LVH and its relationship to hypertension.  The second article, High Blood Pressure (hypertension), also published by the Mayo Clinic, defines, inter alia, defines Stage 1 Hypertension as systolic pressure ranging from 140 to 159 mm Hg or a diastolic pressure of 100 mm Hg or higher.  Finally, the third article, What is Diastolic Dysfunction and Diastolic heart Failure?, published by About.com, states that high blood pressure, or hypertension, can be a cause of diastolic dysfunction.  Collectively, the above-cited evidence- medical treatise excerpts, service treatment records, and post-service treatment records- indicates that the Veteran may have current hypertension that may be associated with service.  

The Veteran was afforded a VA examination in August 2014.  Upon review of the record and a clinical examination, the examiner opined that it was less likely than not that the Veteran's hypertension is not caused by, related to, or worsened beyond the natural progression of the disease by military service.  In support of their opinion, the examiner noted that a 5 day blood pressure evaluation in March 2003, almost four years after service, showed normal findings.  The 5 day average from this testing was 139/86.  Furthermore, the examiner noted that the Veteran was formally diagnosed with hypertension in July 2007, almost 8 years after service.

The examiner also noted that the Veteran demonstrated transient elevations of blood pressure in service, and for some time thereafter.  The examiner noted that these readings do not rise to the level of a diagnosis of hypertension due to external extenuating factors (such as pain) which raise blood pressure as a normal physiologic response.  Blood pressure readings at the VA examination showed findings of 142/91, 136/90, and 135/94, with an average of 137/91.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

To the extent that there are lay opinions, including those of the Veteran, linking the Veteran's hypertension to an in-service event or illness, the Board finds that the probative value of the general lay assertions are outweighed by the specific, reasoned opinion of the August 2014 VA examination report and the clinical evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

The August 2014 VA examiner, in determining that the Veteran's hypertension was not manifest in service, or within a year after, and is not otherwise due to his active service, is entitled to greater probative weight than the more general lay assertions of the Veteran, even assuming those lay assertions were competent.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007); ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"). 

In sum, there is no reliable evidence linking the Veteran's hypertension to service.  In reaching this determination, the Board notes that the Veteran has hypertension .  

There is simply nothing to corroborate the Veteran's assertions that this disorder, with an onset many years after service, are in any way related to his service, particularly in light of the lack of symptomatology in service and the Veteran's April 2007 denial of a history of elevated blood pressure.  

Here, despite elevated blood pressure readings in service, hypertension was not "noted" during service.

The Board finds that the service treatment records do not show a combination of hypertension manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Furthermore, the evidence does not establish that hypertension was manifest to a compensable degree with one year of separation.  38 C.F.R. §§ 3.307; 3.309 (2014).

As to the whether the Veteran has shown a continuity of symptoms after discharge, the Veteran noted to have hypertension in service and did not receive a diagnosis of hypertension until July 2007.  Records dated January 2002 and March 2002 show no complaints of elevated blood pressure or blood pressure readings.  In March 2003, the Veteran's blood pressure was recorded at 157/87 and 153/89, and he was referred for a blood pressure screen.  The Board notes that there is no evidence of a continuity of symptomatology after discharge.

In essence, the evidence establishes that the Veteran had some elevated blood pressure readings in service.  However the more probative evidence establishes that he did not have hypertension during service or within one year of separation.  Furthermore, the evidence establishes that the remote onset of hypertension is unrelated to service.  


ORDER

Entitlement to service connection for hypertension on a direct and presumptive basis is denied.


REMAND

The Board notes that the additional evidence has been received, which was not previously considered by the RO.  

A supplemental statement of the case (SSOC) was not issued, and the appellant did not submit a waiver of the RO's initial consideration of the evidence.  As such, the additional evidence must be referred to the AOJ for review and preparation of a SSOC, if a grant of the benefit sought is not made.

Further, the Veteran was recently afforded a VA examination in August 2014, however, this examination did not address the theory advanced the evidence received in February 2015.  The Veteran submitted argument and evidence that he asserts shows an association between his hypertension and his service-connected psoriasis.  

The record contains competent evidence of a current disability and an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or a service-connected disability, but insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  

Under these circumstances, the Veteran should be afforded a VA examination to determine any relationship between his currently diagnosed hypertension and the service-connected psoriasis.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2014).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his hypertension.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records.

2.  The AOJ should schedule the Veteran for an examination regarding the claim for hypertension.  

The examiner should specifically note and comment on the Veteran's February 2015 statement and the accompanying medical evidence from the Mayo Clinic.

Then the examiner is requested to provide the following opinions:

Whether it is at least as likely as not (50/50) that the Veteran's hypertension was caused by or was aggravated beyond a normal progression of the disease by his service-connected psoriasis.

3.  After completing the above actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.
 
4.  When the development requested has been completed, the case should be reviewed by the AOJ.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


